PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov







In re Application of
Maximilian HOFER
Application No. 16/343,220
Filed: April 18, 2019
Attorney Docket No. 172552/411640-00068
:
:
:   DECISION ON REQUEST FOR 
:   REFUND
:



This is a decision on the request for refund filed September 01, 2021.

The request for refund is GRANTED.

Applicant request a refund of $1,500.00 for fees paid August 30, 2021, stating, “QPIDS, RCE, Petition to Withdraw, IDS … were filed, a filing receipt was not generated and the documents were not processed, but the QPIDS fees were deducted from the deposit account” .

In view of the above and a review of the Office finance records for the above-identified application, the request for refund is granted.  The Office records show that the documents submitted August 30, 2021 were not received, therefore a total of $1,500.00 has been refunded to applicant’s deposit account on October 28, 2021.  

Telephone inquiries concerning this decision should be directed to the undersigned at (571) 272-4231. 



/Michelle R. Eason/
Michelle R. Eason
Lead Paralegal Specialist
Office of Petitions